                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                              March 4, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                   RE-SCHEDULING NOTICE

        The matter of Campodonico v. Wal-Mart Stores East, LP, et al., 18-cv-8606 (LMS)

(LMS), has been re-scheduled from a telephonic status conference on Tuesday, March 24, 2020,

at 2:15 PM, before the Hon. Lisa Margaret Smith, United States Magistrate Judge, to a

telephonic status conference on Wednesday, March 25, 2020, at 2:15 PM. Plaintiff's counsel is

to have defense counsel on the line when contacting Chambers.




 Please Note: Counsel seeking to reschedule an appearance must have all parties on the line

                                    prior to contacting Chambers.
